Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201711058191.7, filed on November 1, 2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 26 Nov 2019 and 25 Jun 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant's arguments filed March 08, 2021 have been fully considered but they are not persuasive.

5.	In response to the Applicant’s argument pertaining to “Takenaka does not mention the working process of the combination of the signal input second alignment detection pin, the signal feedback alignment detection pin and the first alignment detection pin, to accurately detect the alignment accuracy and offset direction of the first signal connection pins and the second signal connection pins, and then correctly adjust the position of the first signal connection pins or the position of the second signal connection pins to align them.” The Examiner respectfully disagrees. Takenaka teaches, (Fig. 11) determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection). The determination potential supply lines 202B (signal input second alignment detection) and position gap detection lines 202C (the signal feedback second alignment detection pin) being used to detect the Δx (offset position). The presence or absence of the return signal from position gap detection lines 202C (the signal feedback second alignment detection pin) is used to adjust the position of the first signal connection pins.


    PNG
    media_image1.png
    562
    642
    media_image1.png
    Greyscale


6.	In response to the Applicant’s further argument pertaining to Thus Takenaka fails to disclose at least the feature (1) that "the signal input second alignment detection pin and the signal feedback second alignment detection pin are connected with the same first alignment detection pin of the substrate, so that the signal input second alignment detection pin, the same first alignment detection pin, the signal feedback second alignment detection pin and the alignment circuit form a circuit, the signal feedback second alignment detection pin feedbacks an alignment detection result signal, and the alignment of the first signal connection pins and the second signal connection pins is inaccurate; or the signal input second alignment detection pin is connected with the first alignment detection pin of the substrate, and the signal feedback second alignment detection pin is not connected with the first alignment detection pin of the substrate to form an open circuit, and no alignment detection result signal is fed back from the signal feedback second alignment detection pin to the alignment circuit, and the alignment of the first signal connection pins and the second signal connection pins is accurate". The Examiner respectfully disagrees. Takenaka teaches, when determination terminals 101B (first alignment detection pin), determination potential supply lines 202B (signal input second alignment detection), and position gap detection lines 202C (the signal feedback second alignment detection pin) are all connected and form a circuit, the signal connection pins are misaligned (Fig. 7). When determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection) but determination terminals 101B (first alignment detection pin) is not connected to position gap detection lines 202C (the signal feedback second alignment detection pin), the circuit is open and the signal connection pins are aligned (Fig. 11).


    PNG
    media_image2.png
    600
    704
    media_image2.png
    Greyscale


5. 	In response to the Applicant’s further argument pertaining to “Takenaka also fails to disclose at least the feature (2) that "one of the first alignment detection pin on each side is configured to be connected with a signal input second alignment detection pin on a detection device for detecting the substrate and a signal feedback second alignment detection pin adjacent to the signal input second alignment detection pin to form a circuit, or configured to be connected with the signal input second alignment detection pin on the detection device to form an open circuit". The Examiner respectfully disagrees. Takenaka teaches, when determination terminals 101B (first alignment detection pin), determination potential supply lines 202B (signal input second alignment detection), and position gap detection lines 202C (the signal feedback second alignment detection pin) are all connected, they form a circuit (Fig. 7). When determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection) but determination terminals 101B (first alignment detection pin) is not connected to position gap detection lines 202C (the signal feedback second alignment detection pin), an open circuit is created (Fig. 11).

7. 	In response to the Applicant’s argument pertaining to “Takenaka also fails to disclose at least the feature (3) that "the signal input second alignment detection pin and the signal feedback second alignment detection pin are configured to be connected with a same first alignment detection pin of the substrate to be detected, so that the signal input second alignment detection pin, the same first alignment detection pin, the signal feedback second alignment detection pin and the alignment circuit form a circuit, and the signal feedback second alignment detection pin feedbacks an alignment detection result signal; or the signal input second alignment detection pin is configured to be connected with the first alignment detection pin of the substrate to be detected, and the signal feedback second alignment detection pin is configured not to be connected with the first alignment detection pin of the substrate to be detected to form an open circuit, and no alignment detection result signal is fed back from the signal feedback second alignment detection pin to the alignment circuit”. The Examiner respectfully disagrees. Takenaka teaches, when determination terminals 101B (first alignment detection pin), determination potential supply lines 202B (signal input second alignment detection), and position gap detection lines 202C (the signal feedback second alignment detection pin) are all connected, they form a circuit and a resulting signal is fed back (Fig. 7). When determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection) but determination terminals 101B (first alignment detection pin) is not connected to position gap detection lines 202C (the signal feedback second alignment detection pin), an open circuit is created and no signal is fed back (Fig. 11).

8.	In response to the Applicant’s argument pertaining to “Takenaka fails to disclose the feature (4) before applying a detection signal to the second signal connection pins, inputting an alignment signal to the signal input second alignment detection pins”. The Examiner respectfully disagrees. MENG et al teaches applying an alignment signal using test pad 232 and the test pad 222 before applying a detection signal to the connection pins test pad 231 and the test pad 221. It would have been obvious for one of ordinary skill to modify the teaching of Takenaka in view of MENG et al.
9.	In response to the Applicant’s argument pertaining to “From the above, it can be understood that, MENG also does not mention the working process of the combination of the signal input second alignment detection pin, the signal feedback alignment detection pin and the first alignment detection pin, to accurately detect the alignment accuracy and offset direction of the first signal connection pins and the second signal connection pins, and then correctly adjust the position of the first signal connection pins or the position of the second signal connection pins to align them. Thus MENG also fails to disclose at least the features (1), (2) and (3) as defined in the amended claim 14 of the present disclosure, and thus fails to remedy the discrepancy of the claimed invention of claim 14 from Takenaka.” The Examiner respectfully disagrees. Takenaka teaches detecting the offset position and aligning the signal connection pins as cited in para. 3 above. Takenaka further teaches, features (1), (2) and (3) are cited in paragraphs 4 – 6 above.
10. 	In response to the Applicant’s argument pertaining to “Therefore, Kanamaru also does not mention the working process of the combination of the signal input second alignment detection pin, the signal feedback alignment detection pin and the first alignment detection pin, to accurately detect the alignment accuracy and off set direction of the first signal connection pins and the second signal connection pins, and then correctly adjust the position of the first signal connection pins or the position of the second signal connection pins to align them. Thus MENG also fails to disclose at least the features (1), (2) and (3) as defined in the amended claim 14 of the present disclosure, and thus fails to remedy the discrepancy of the claimed invention of claim 14 from Takenaka and MENG.” The Examiner respectfully disagrees. Takenaka teaches detecting the offset position and aligning the signal connection pins as cited in para. 3 above. Takenaka further teaches, features (1), (2) and (3) are cited in paragraphs 4 – 6 above.
LI and CHENG also do not mention the working process of the combination of the signal input second alignment detection pin, the signal feedback alignment detection pin and the first alignment detection pin, to accurately detect the alignment accuracy and offset direction of the first signal connection pins and the second signal connection pins, and then correctly adjust the position of the first signal connection pins or the position of the second signal connection pins to align them. Thus LI and CHENG also fail to disclose at least the features (1), (2) and (3) as defined in the amended claim 14 of the present disclosure, and thus fails to remedy the discrepancy of the claimed invention of claim 14 from Takenaka, MENG and Kanamaru.” The Examiner respectfully disagrees. Takenaka teaches detecting the offset position and aligning the signal connection pins as cited in para. 3 above. Takenaka further teaches, features (1), (2) and (3) are cited in paragraphs 4 – 6 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1, 2, 4, and 6 – 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takenaka (US7646464B2) (herein after Takenaka).

	In Re Claim 1, Takenaka teaches, a substrate (Fig 1, Col. 13, Ln. 28-29 the first substrate 101; “substrate 101 is the substrate”), comprising: first signal connection pins arranged in parallel side by side (Fig 3, Col. 13, Ln. 34 the first lines 101A; Fig 3, Col. 6, Ln. 18-22 The display device is also characterized in that, in the means (25) or the means (26), a removal shape of the determination terminal is capable of determining both of a position gap in the direction that the plurality of first lines is arranged in parallel to each other; “the first lines 101A (first signal connection pins) are parallel to each other”); at least one first alignment detection pin, which is located on at least one side of the first signal connection pins in an arrangement direction of the first signal connection pins, and arranged in parallel with the first signal connection pins (Fig 3, Col. 13, Ln. 33 determination terminals 101B; “determination terminals 101B (first alignment detection pin) are parallel to the first lines 101A (first signal connection pins)”), wherein a number of the first alignment detection pin on each side of the at least one side of the first signal connection pins is 1 (“determination terminals 101B (first alignment detection pin) is 1”), one of the first alignment detection pin on each side is configured to be connected with a signal input second alignment detection pin on a detection device for detecting the substrate (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection) which is on film-like substrate 2 (film-like substrate 2 and printed circuit board 3 are the detection device), the conduction detects the substrate 101 (the substrate)”) and a signal feedback second alignment detection pin adjacent to the signal input second alignment detection pin to form a circuit (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “position gap detection lines 202C (the signal feedback second alignment detection pin) is adjacent to determination potential supply lines 202B (the signal input second alignment detection pin) and establishes conduction (the circuit)”), or configured to be connected with the signal input second alignment detection pin on the detection device to form an open circuit. (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) has no connection with determination potential supply lines 202B (the signal input second alignment detection) and is open”)

	In Re Claim 2, Takenaka teaches the limitations of claim 1, which this claim depends on.
	Takenaka further teaches, the substrate according to claim 1, further comprising a working region (Fig 2, Col. 13, Ln. 31 the sealing material 103), wherein the working region is provided with signal lines (Fig 3, “The dotted lines in the first substrate 101 connected to first lines 101A are considered the signal lines”) arranged in parallel to each other (Fig 3, “The dotted lines connected to first lines 101A are parallel to each other”); each of the first signal connection pins has a first end (“Fig 3 the first end is the end connected to the dotted lines in display 1”) and a second end (“Fig 3 the second end is the end that connects to second lines 202A”); and the first end of each of the first signal connection pins is electrically connected with one of the signal lines (Fig 3, “The dotted lines in display 1 connected to first lines 101A are considered”).

	In Re Claim 4, Takenaka teaches the limitations of claim 1, which this claim depends on.
Takenaka further teaches, the substrate according to claim 1, wherein the at least one first alignment detection pin is suspended (Fig 4, Col. 14, Ln. 20-23 Further, the position gap detection lines 202C are, as shown in FIG. 4 to FIG. 6, configured not to be electrically connected with the first lines 101A and the determination terminals 101B).

	In Re Claim 6, Takenaka teaches the limitations of claim 1, which this claim depends on.
Takenaka further teaches, a panel, comprising the substrate according to claim 1 (Figs. 1-6, Col. 12, Ln. 58-60 FIG. 1 to FIG. 6 are schematic views showing the schematic constitution of a display device according to an embodiment 1 of the present invention).

	In Re Claim 7, Takenaka teaches a detection device (Fig 3, Col. 13, Ln. 24-25 a film-like substrate 2 and a printed circuit board 3; (film-like substrate 2 and printed circuit board 3 are the detection device)), comprising: second signal connection pins arranged in parallel side by side (Fig 3, Col. 13, Ln. 51 the second lines 202A; “the second lines 202A (second signal connection pins) are parallel to each other”); second alignment detection pins (Fig 3, Col. 13, Ln. 51-53 the determination potential supply lines 202B and the position  gap detection lines 202C; determination potential supply lines 202B (signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are the second alignment detection pins), located on at least one side of the second signal connection pins in an arrangement direction of the second signal connection pins (“Fig 3 shows 202B and  202C on each side of 202A”), and arranged in parallel with the second signal connection pins (“Fig 3 shows 202B and 202C arranged parallel with 202A”), wherein the second alignment detection pins on each side of the at least one side of the second signal connection pins comprise a signal input second alignment detection pin and a signal feedback second alignment detection pin adjacent to the signal input second alignment detection pin (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “position gap detection lines 202C (the signal feedback second alignment detection pin) is adjacent to determination potential supply lines 202B (the signal input second alignment detection pin)”), and the signal input second alignment detection pin is configured to send an alignment signal to the first alignment detection pin on a substrate to be detected (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2; “determination potential supply lines 202B (signal input second alignment detection pin) sends the determination potential (the alignment signal) to determination terminals 101B (first alignment detection pin)”); and an alignment circuit, which is electrically connected with the second alignment detection pin and configured to send an alignment signal to the signal input second alignment detection pin and receive an alignment detection result signal from the signal feedback second alignment detection pin (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2; “printed circuit board 3 (the alignment circuit) is connected to determination potential supply lines 202B and position gap detection lines 202C; determination potential supply lines 202B and position gap detection lines 202C are the second alignment detection pins. The determination potential (the alignment signal) is sent to determination potential supply lines 202B (signal input second alignment detection) and received from position gap detection lines 202C (the signal feedback second alignment detection pin)”), wherein the signal input second alignment detection pin and the signal feedback second alignment detection pin are configured to be connected with a same first alignment detection pin of the substrate to be detected, so that the signal input second alignment detection pin, the same first alignment detection pin, the signal feedback second alignment detection pin and the alignment circuit form a circuit, and the signal feedback second alignment detection pin feedbacks an alignment detection result signal (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) to form a circuit”); or the signal input second alignment detection pin is configured to be connected with the first alignment detection pin of the substrate to be detected, and the signal feedback second alignment detection pin is configured not to be connected with the first alignment detection pin of the substrate to be detected to form an open circuit, and no alignment detection result signal is fed back from the signal feedback second alignment detection pin to the alignment circuit. (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), no conduction means the circuit is open”)

	In Re Claim 8, Takenaka teaches the limitations of claim 7, which this claim depends on.
	Takenaka further teaches, the detection device according to claim 7, further comprising: a test circuit (Fig 3, Col. 13, Ln. 25 printed circuit board 3), wherein each of the second signal connection pins has a first end (Fig 3, “the end of 202A that electrically connects to 302A is considered the first end”) and a second end (Fig 3, “the end of 202A that electrically connects to 302A is considered the first end”), and the test circuit is electrically connected to the first end of each of the second signal connection pins (Figs 2, 3, Col. 14, Ln. 47-52 The respective lines 302A, 302B, 302C which are formed on the printed circuit board 3 and the respective lines 202A, 202B, 202C which are formed on the film-like substrate 2 are, for example, as shown in FIG. 2, electrically connected with each other via a non-contact conduction using the ACF 6) and sends test signals to the second signal connection pins (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2)

	In Re Claim 9, Takenaka teaches the limitations of claim 8, which this claim depends on.
Takenaka further teaches, the detection device according to claim 8, wherein the second signal connection pins are configured to receive the test signals from the test circuit. (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Takenaka (US7646464B2) (herein after Takenaka) as applied to claims 1, 2, 4, and 6 – 9 above, and further in view of Kanamaru et al (US6531327B2) (herein after Kanamaru et al).

	In Re Claim 5, Takenaka teaches the limitations of claim 1, which this claim depends on.
	Takenaka fails to teach, the substrate according to claim 1, wherein a conductivity of a material of the at least one first alignment detection pin is greater than a conductivity of a material of the first signal connection pins.
	In analogous art, Kanamaru et al teaches, the substrate according to claim 1, wherein a conductivity of a material of the at least one first alignment detection pin is greater than a conductivity of a material of the first signal connection pins (Fig 2, 3, Col. 7, Ln. 50-55 FIG. 3 is a sectional view of an III-III broken line 10 of FIG. 2. The surface of the probe forming substrate 4 made of a silicon material is covered by the ground layer 20. The ground layer may use any metal if it has a small electric resistance).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka to include a pin with a conductivity greater than the conductivity of another pin taught by Kanamaru et al for the benefit of testing a substrate during manufacture [Kanamaru et al: Col. 1, Ln. 12-19: The present invention relates to a method for testing a semiconductor element or device, and more particularly to a method for testing a highly reliable and high-yield semiconductor device and its electric a characteristic by doing an efficient test of the electric characteristic of the semiconductor element in a semiconductor manufacturing process.]

	In Re Claim 13, Takenaka teaches the limitations of claim 7, which this claim depends on.
	Takenaka fails to teach, the detection device according to claim 7, wherein a conductivity of a material of the second alignment detection pins is greater than a conductivity of a material of the second signal connection pins.
	In analogous art, Kanamaru et al teaches, the detection device according to claim 7, wherein a conductivity of a material of the second alignment detection pins is greater than a conductivity of a material of the second signal connection pins (Fig 2, 3, Col. 7, Ln. 50-55 FIG. 3 is a sectional view of an III-III broken line 10 of FIG. 2. The surface of the probe forming substrate 4 made of a silicon material is covered by the ground layer 20. The ground layer may use any metal if it has a small electric resistance).
Kanamaru et al to include a pin with a conductivity greater than the conductivity of another pin taught by Kanamaru et al for the benefit of testing a substrate during manufacture [Kanamaru et al: Col. 1, Ln. 12-19: The present invention relates to a method for testing a semiconductor element or device, and more particularly to a method for testing a highly reliable and high-yield semiconductor device and its electric a characteristic by doing an efficient test of the electric characteristic of the semiconductor element in a semiconductor manufacturing process.]

14.	Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Takenaka (US7646464B2) (herein after Takenaka) as applied to claims 1, 2, 4, and 6 – 9 above, and further in view of LI et al (US2018/0240384A1) (herein after LI et al).

	In Re Claim 10, Takenaka teaches the limitations of claim 8, which this claim depends on.
	Takenaka fails to teach, the detection device according to claim 8, further comprising: a control device, wherein the control device is configured to control turning on and turning off of the test circuit and the alignment circuit, and control the test circuit to send test signals to the second signal connection pins and control the alignment circuit to send alignment signals to the signal input second alignment detection pin.
In analogous art, LI et al teaches, the detection device according to claim 8, further comprising: a control device (Fig. 5, Para. [0049] the device for circuit testing provided by the embodiment of the present disclosure further includes a status indicator 8), wherein the control device is configured to control turning on and turning off of the test circuit and the alignment circuit (Fig. 5, Para. [0049] a status indicator 8 signally communicated with the detecting controller 7 for achieving the automated detection of the device for circuit testing), and control the test circuit to send test signals to the second signal connection pins (Fig. 5, Para. [0050] in an exemplary embodiment, the status indicator 8 may include a timing control chip. The control of the timing control chip corresponds to the different status of the display device and the timing control chip is capable of sequentially controlling the display device in time) and control the alignment circuit to send alignment signals to the signal input second alignment detection pin (Fig. 5, Para. [0050] in an exemplary embodiment, the status indicator 8 may include a timing control chip. The control of the timing control chip corresponds to the different status of the display device and the timing control chip is capable of sequentially controlling the display device in time.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka to include a control device that controls the test and alignment circuits by turning them on and off taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive]

	In Re Claim 11, Takenaka teaches the limitations of claim 7, which this claim depends on.
	Takenaka further teaches, the detection device according to claim 7, wherein a number of the second alignment detection pins (“Fig 3 shows 202B and  202C on each side of 202A”); in an arrangement direction of the second alignment detection pins on the each side (“Fig 3 shows 202B and  202C on each side of 202A”), the second alignment detection pin; is used to receive the alignment signal from the alignment circuit (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2), and accordingly, the second alignment detection; are used to send the alignment detection result signal (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2).
	Takenaka fails to teach, located on each side of the second signal connection pins is 3; pin in the middle; pins on both sides of the second alignment detection pin in the middle.
	In analogous art, LI et al teaches, pins located on each side of the second signal connection pins is 3 (Figs. 3, Para. [0040] redundant track 61, redundant track 66, “the redundant track to the right of redundant track 66 are considered the 3 pins”); pin in the middle (Figs. 3, Para. [0040] redundant track 66); pins on both sides of the second alignment detection pin in the middle (Figs. 3, Para. [0040] redundant track 61; “the redundant track to the right of redundant track 66”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka to include three alignment detection pins taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive.]

	In Re Claim 12, Takenaka teaches the limitations of claim 7, which this claim depends on.
	Takenaka further teaches, the detection device according to claim 7, wherein a number of the second alignment detection pins located on each side of the second signal connection pins is 2  (“Fig 3 shows 202B and  202C on each side of display 1”); two second alignment detection pins close to the second signal connection pins are the signal input second alignment detection pins, and accordingly, two second alignment detection pins away from the second signal connection pins are the signal feedback second alignment detection pins (Fig 3, Col. 13, Ln. 51-53 the determination potential supply lines 202B and the position  gap detection lines 202C; determination potential supply lines 202B (signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin)); or two second alignment detection pins away from the second signal connection pins are the signal input second alignment detection pins and accordingly, two second alignment detection pins close to the second signal connection pins are the signal feedback second alignment detection pins
	Takenaka fails to teach, or two second alignment detection pins away from the second signal connection pins are the signal input second alignment detection pins and accordingly, two second alignment detection pins close to the second signal connection pins are the signal feedback second alignment detection pins.
	In analogous art, LI et al teaches, or two second alignment detection pins away from the second signal connection pins are the signal input second alignment detection pins and accordingly, two second alignment detection pins close to the second signal connection pins are the signal feedback second alignment detection pins (Fig. 3, Para. [0042] Particularly, the first metal redundant track 61 serves as an input terminal of the electrical detection signal, the fourth metal redundant track 66 serves as a feedback output terminal of the electrical detection signal; “first metal redundant track 61 and the outermost metal redundant track to the right of fig. 3 are the signal input second alignment detection pins, the fourth metal redundant track 66 and the innermost metal redundant track to the right of fig. 3 are the signal feedback second alignment detection pins”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka to include signal input pins and signal feedback pins taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive].

14 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Takenaka (US7646464B2) (herein after Takenaka) as applied to claims 1, 2, 4, and 6 – 9 above, and further in view of MENG et al (US2017/0196080A1) (herein after MENG et al).

	In Re Claim 14, Takenaka teaches, an alignment detection method (Fig 1, Col. 12, Ln. 37-44Further, it is possible to easily perform the inspection and the determination of a connection defect or a short-circuiting defect attributed to a position gap which is generated when the second lines formed on the film-like substrate and third lines formed on a printed circuit board are connected with each other by using a method substantially equal to a method for inspecting and determining a connection defect or a short circuiting defect between the first lines and the second lines), comprising: providing a substrate Fig 1, Col. 13, Ln. 28-29 the first substrate 101; “substrate 101 is the substrate”), wherein the substrate comprises: a first signal connection pins arranged in parallel side by side (Fig 3, Col. 13, Ln. 34 the first lines 101A; Fig 3, Col. 6, Ln. 18-22 The display device is also characterized in that, in the means (25) or the means (26), a removal shape of the determination terminal is capable of determining both of a position gap in the direction that the plurality of first lines is arranged in parallel to each other; “the first lines 101A (first signal connection pins) are parallel to each other”); at least one first alignment detection pin, which is located on at least one side of the first signal connection pins in an arrangement direction of the first signal connection pins, and arranged in parallel with the first signal connection pins (Fig 3, Col. 13, Ln. 33 determination terminals 101B; “determination terminals 101B (first alignment detection pin) are parallel to the first lines 101A (first signal connection pins)”), a number of the first alignment detection pin on each side of the at least one side of the first signal connection pins is 1 (“determination terminals 101B (first alignment detection pin) is 1”), one of the first alignment detection pin on each side is configured to be connected with a signal input second alignment detection pin on a detection device for detecting the substrate (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection) which is on film-like substrate 2 (film-like substrate 2 and printed circuit board 3 are the detection device), the conduction detects the substrate 101 (the substrate)”) and a signal feedback second alignment detection pin adjacent to the signal input second alignment detection pin to form a circuit (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “position gap detection lines 202C (the signal feedback second alignment detection pin) is adjacent to determination potential supply lines 202B (the signal input second alignment detection pin) and establishes conduction (the circuit)”), or configured to be connected with the signal input second alignment detection pin on the detection device to form an open circuit  (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) has no connection with determination potential supply lines 202B (the signal input second alignment detection) and is open”); providing a detection device Fig 3, Col. 13, Ln. 24-25 a film-like substrate 2 and a printed circuit board 3), wherein the detection device comprises: a second signal connection pins arranged in parallel side by side (“Fig 3 shows parallel arrangement of the second lines 202A (second signal connection pins)”); a second alignment detection pins (Fig 3, Col. 13, Ln. 51-53 the determination potential supply lines 202B and the position  gap detection lines 202C; determination potential supply lines 202B (signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are the second alignment detection pins), located on at least one side of the second signal connection pins in an arrangement direction of the second signal connection pins (“Fig 3 shows 202B and  202C on each side of 202A”), and arranged in parallel with the second signal connection pins (“Fig 3 shows 202B and 202C arranged parallel with 202A”), the second alignment detection pins on each side of the at least one side of the second signal connection pins comprise a signal input second alignment detection pin and a signal feedback second alignment detection pin adjacent to the signal input second alignment detection pin (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “position gap detection lines 202C (the signal feedback second alignment detection pin) is adjacent to determination potential supply lines 202B (the signal input second alignment detection pin)”), and the signal input second alignment detection pin is configured to send an alignment signal to the first alignment detection pin on a substrate to be detected (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2; “determination potential supply lines 202B (signal input second alignment detection pin) sends the determination potential (the alignment signal) to determination terminals 101B (first alignment detection pin)”); and an alignment circuit, which is electrically connected with the second alignment detection pins and configured to send an alignment signal to the signal input second alignment detection pin and receive an alignment detection result signal from the signal feedback second alignment detection pin  (Fig 3, Col.15, Ln. 27-35 Here, in the display device of this embodiment 1, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, for example, detection probes are brought into contact with the determination potential input pads P1 and the determination pad P2 formed on the printed circuit board 3 as shown in FIG. 3 and, thereafter, a determination potential is inputted to the determination potential input pads P1 and the determination pad P2; “printed circuit board 3 (the alignment circuit) is connected to determination potential supply lines 202B and position gap detection lines 202C; determination potential supply lines 202B and position gap detection lines 202C are the second alignment detection pins. The determination potential (the alignment signal) is sent to determination potential supply lines 202B (signal input second alignment detection) and received from position gap detection lines 202C (the signal feedback second alignment detection pin)”), wherein the signal input second alignment detection pin and the signal feedback second alignment detection pin are configured to be connected with a same first alignment detection pin of the substrate to be detected, so that the signal input second alignment detection pin, the same first alignment detection pin, the signal feedback second alignment detection pin and the alignment circuit form a circuit, and the signal feedback second alignment detection pin feedbacks an alignment detection result signal (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) to form a circuit”); or the signal input second alignment detection pin is configured to be connected with the first alignment detection pin of the substrate to be detected, and the signal feedback second alignment detection pin is configured not to be connected with the first alignment detection pin of the substrate to be detected to form an open circuit, and no alignment detection result signal is fed back from the signal feedback second alignment detection pin to the alignment circuit (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), no conduction means the circuit is open”); contacting the substrate with the detection device to electrically connect the first signal connection pins of the substrate with the second signal connection pins of the detection device one by one (Figs 3, 4, Col. 13, Ln. 64-66 The second lines 202A and the first lines 101A are, for example, as shown in FIG. 2 and FIG. 5, electrically connected with each other), and electrically connect one of the first alignment detection pins on each side of the at least one side of the first signal connection pins with at least one of the second alignment detection pin (Figs 3, 4, Col. 15, Ln. 15-18 In this case, although the determination terminals 101B of the display panel 1 are electrically connected with the determination potential supply lines 202B of the film-like substrate 2; “determination terminals 101B (first alignment detection pin) is connected to determination potential supply lines 202B (signal input second alignment detection)”); and performing an alignment detection to detect whether the first signal connection pins and the second signal connection pins are aligned accurately (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range.), wherein the signal input second alignment detection pin and the signal feedback second alignment detection pin are connected with the same first alignment detection pin of the substrate, so that the signal input second alignment detection pin, the same first alignment detection pin, the signal feedback second alignment detection pin and the alignment circuit form a circuit, the signal feedback second alignment detection pin feedbacks an alignment detection result signal, and the alignment of the first signal connection pins and the second signal connection pins is inaccurate (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) to form a circuit when the alignment is inaccurate”); or the signal input second alignment detection pin is connected with the first alignment detection pin of the substrate, and the signal feedback second alignment detection pin is not connected with the first alignment detection pin of the substrate to form an open circuit, and no alignment detection result signal is fed back from the signal feedback second alignment detection pin to the alignment circuit, and the alignment of the first signal connection pins and the second signal connection pins is accurate. (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), no conduction means the circuit is open and the alignment is accurate”)
Takenaka fails to teach, and before applying a detection signal to the second signal connection pins, inputting an alignment signal to the second alignment detection pins
In analogous art, MENG et al teaches, and before applying a detection signal to the second signal connection pins (Fig. 2, Para. [0039] the output pads 231), inputting an alignment signal (Fig. 3, Para. [0043] as shown in FIG. 3, after the COF 23 and the display panel 22 are bonded, the test pads 232 of the COF and the test pads 222 of the display panel are connected to each other. When it is determined that there is an electrical conduction between the test pad 232 and the test pad 222 at the outmost sides (i.e. two ends of the bonding area P), it can be determined that the bonding condition in the bonding area P is good) to the second alignment detection pins (Figs. 2, Para. [0039] test pads 232.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka to include applying an input alignment signal before applying a detection signal taught by MENG et al for the benefit MENG et al: [0007] Embodiments of the present invention provide a display device and a method for detecting a bonding condition in a bonding area of a display device.]

16.	Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US7646464B2) (herein after Takenaka) as applied to claims 1, 2, 4, and 6 – 9 above in view of MENG et al (US2017/0196080A1) (herein after MENG et al) as applied to claim 14 above, and further in view of LI et al (US2018/0240384A1) (herein after LI et al) as applied to claims 10 – 12 above.

	In Re Claim 15, Takenaka in view of MENG et al teach the limitations of claim 14, which this claim depends on.
	Takenaka further teaches, the alignment detection method according to claim 14, wherein the second alignment detection pins are arranged at an equal spacing (“Fig 4 shows 202B and 202C equally spaced”). 
	Takenaka fails to teach, and a first spacing is provided between two second alignment detection pins adjacent to each other, and at least one of the first alignment detection pins has a width greater than the first spacing.
In analogous art, LI et al teaches, and a first spacing is provided between two second alignment detection pins adjacent to each other (Figs. 3, “the spacing between redundant track 61 and redundant track 66 is considered the first spacing”), and at least one of the first alignment detection pins has a width greater than the first spacing (Figs. 3, “the width of redundant track 61 and the width of redundant track 66 is greater than the first spacing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka in view of MENG et al to include a first spacing between two  pins adjacent to each other, and at least one of the pins has a width greater than the first spacing taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive.]

In Re Claim 16, Takenaka in view of MENG et al and further in view of LI et al teach the limitations of claim 15, which this claim depends on.
Takenaka further teaches, the alignment detection method according to claim 15, wherein the first signal connection pins are periodically arranged and a second spacing is provided between two first signal connection pins adjacent to each other (Fig 11, “the spacing between the first lines 101A is considered the second spacing”); the second signal connection pins are periodically arranged and a third spacing is provided between two second signal connection pins adjacent to each other (Fig 11, “the spacing between the second lines 202A is considered the third spacing”); in a case that the first signal connection pins and the second signal connection pins are aligned accurately (Fig 11, Col. 16, Ln. 58-64 Accordingly, for example, as shown in FIG. 11, the accuracy of the result of determination differs depending on the setting of planar distances Δx, Δy between the position gap detection lines 202C and the determination part of determination terminals 101B in a state that the first lines 101A and the second lines 202A are accurately connected with each other), a fourth spacing (Fig 11, Col. 16, Ln. 60 planar distances Δx) is provided between the first alignment detection pin and the second alignment detection pin which are adjacent to each other (Fig 11, Col. 16, Ln. 60-62 gap detection lines 202C and the determination part of determination terminals 101B); wherein the fourth spacing is less than or equal to the second spacing (Fig 11, “Δx is less than the second spacing between the first lines 101A”).
MENG et al further teaches, and the second spacing is equal to the third spacing (Figs. 2, 3, “the spacing between input pads 221 is equal to the spacing between output pads 231 when they are connected as in Fig 3”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka in view of MENG et al and further in view of LI et al to include a second pacing between pins, and a third spacing between pins taught by Takenaka  and include the second spacing equal to the third MENG et al for the benefit of testing a substrate during manufacture [MENG et al: [0007] Embodiments of the present invention provide a display device and a method for detecting a bonding condition in a bonding area of a display device.]

	In Re Claim 17, Takenaka in view of MENG et al teach the limitations of claim 14, which this claim depends on.
	Takenaka further teaches, the alignment detection method according to claim 14; one of the first alignment detection pin is electrically connected to the signal input second alignment detection pin, and no feedback of the alignment detection result signal on the signal feedback alignment detection pins on both sides of the signal input second alignment detection pin (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), there is no conduction is because of no feedback”); or one of the first alignment detection pin is electrically connected to the signal input second alignment detection pin and also electrically connected to one of the signal feedback alignment detection pins on both sides of the signal input second alignment detection pin and one of the signal feedback alignment detection pins on both sides feeds back the alignment detection result signal. (Fig 7, Col. 15, Ln. 55-60 when the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) and the conduction is the feedback signal”)
	Takenaka fails to teach, wherein a number of the second alignment detection pins on each side of the second signal connection pins in the arrangement direction of the second signal connection pins is 3; wherein according to an arrangement direction of the second alignment detection pins, the second alignment detection pin in the middle is the signal input second alignment detection pin, and the second alignment detection pins on both sides of the second alignment detection pin in the middle are the signal feedback alignment detection pins.
	In analogous art, LI et al teaches, wherein a number of the second alignment detection pins on each side of the second signal connection pins in the arrangement direction of the second signal connection pins is 3 (Figs. 3, Para. [0040] redundant track 61, redundant track 66, “the redundant track to the right of redundant track 66 are considered the 3 pins”); wherein according to an arrangement direction of the second alignment detection pins, the second alignment detection pin in the middle is the signal input second alignment detection pin (Figs. 3, Para. [0040] redundant track 66; “redundant track 66 is the signal input second alignment detection pin”), and the second alignment detection pins on both sides of the second alignment detection pin in the middle are the signal feedback alignment detection pins (Figs. 3, Para. [0040] redundant track 61; “redundant track 61 and the redundant track to the right of redundant track 66 are the signal feedback alignment detection pins”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka in view of MENG et al to include three alignment detection pins taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive.]

	In Re Claim 18, Takenaka in view of MENG et al teach the limitations of claim 14, which this claim depends on.
	Takenaka further teaches, the alignment detection method according to claim 14, wherein a number of the second alignment detection pins on each side of the second signal connection pins in the arrangement direction of the second signal connection pins is 2 (Fig 3, Col. 13, Ln. 51-53 the determination potential supply lines 202B and the position  gap detection lines 202C; “determination potential supply lines 202B (signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are two”); wherein the two second alignment detection pins close to the second signal connection pins are the signal input second alignment detection pins, and the two second alignment detection pins away from the second signal connection pins are the signal feedback alignment detection pins (Fig 3, Col. 13, Ln. 51-53 the determination potential supply lines 202B and the position  gap detection lines 202C; “signal is inputted into determination potential supply lines 202B (signal input second alignment detection pin) and signal is outputted from position gap detection lines 202C (the signal feedback second alignment detection pin)); the two second alignment detection pins are is electrically connected to the first alignment detection pin; and there is no feedback of the alignment detection result signal on the two signal feedback alignment detection pins (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), no conduction is because of no feedback”) or the signal input second alignment detection pins and the signal feedback alignment detection pins on a same side of the second signal connection pins are electrically connected to the first alignment detection pin, and one of the signal feedback alignment detection pins feeds back the alignment detection result signal (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) and the conduction is the feedback signal”.); the two second alignment detection pins are electrically connected with the first alignment detection pin, and there is no feedback of the alignment detection result signal on the two signal feedback alignment detection pins (Fig 4, Col. 15, Ln. 21-26 Accordingly, for example, as shown in FIG. 4, in inspecting the conduction between the determination potential supply lines 202B and the position gap detection lines 202C, there is no conduction. As a result, it is determined that the position gap is not generated or the position gap is within an allowable range; “position gap detection lines 202C (the signal feedback second alignment detection pin) and determination potential supply lines 202B (the signal input second alignment detection) are not connected to determination terminals 101B (first alignment detection pin), there is no conduction is because of no feedback”); the signal input second alignment detection pins and the signal feedback alignment detection pins on a same side of the second signal connection pins are electrically connected to the first alignment detection pin, and one of the signal feedback alignment detection pins feeds back the alignment detection result signal (Fig 7, Col. 15, Ln. 55-60 When the conduction between the determination potential supply lines 202B and the position gap detection lines 202C is inspected, the conduction is established between the position gap detection lines 202C and the determination terminals 101B. As a result, it is determined that the position gap which exceeds the allowable range is generated; “determination potential supply lines 202B (the signal input second alignment detection pin) and position gap detection lines 202C (the signal feedback second alignment detection pin) are connected to determination terminals 101B (first alignment detection pin) and the conduction is the feedback signal”.)
	Takenaka fails to teach,; or wherein the two second alignment detection pins away from the second signal connection pins are the signal input second alignment detection pins, and the two second alignment detection pins close to the second signal connection pins are the signal feedback alignment detection pins.
	In analogous art, LI et al teaches, or wherein the two second alignment detection pins away from the second signal connection pins are the signal input second alignment detection Fig. 3, Para. [0033] a first metal redundant track 61 configured to input an electrical detection signal; [0036] a fourth metal redundant track 66 bonded to the third metal redundant track 64, which is configured to output an electrical feedback signal; “the first metal redundant track 61 is the signal input second alignment detection pin), the fourth metal redundant track 66 is the signal feedback alignment detection pin”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka and MENG et al to include the signal input second alignment detection pins away from the second signal connection pins and signal feedback second alignment detection pins close to the second signal connection pins taught by LI et al for the benefit of testing a substrate for defects during manufacture [LI et al: [0006] a device for circuit testing, including a detection circuit configured to detect whether a first bonding portion and a second bonding portion are electrically conductive.]

	In Re Claim 19, Takenaka in view of MENG et al and further in view of LI et al teach the limitations of claim 17, which this claim depends on.
	MENG et al further teaches, the alignment detection method according to claim 17, wherein the alignment detection result signal is an electrical signal (Fig. 11, Para. [0068] Consequently, the bonding condition for the display panel and the chip on film in the bonding area can be determined by testing the conductivity between the test points 211  connected to the test pads at two ends of the bonding area. Specifically, when there is a current between the two test points corresponding to the test pads at two ends of the bonding area, it can be determined that the bonding condition for the display panel and the chip on film in the bonding  area is good).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka in view of MENG et al and further in view of LI et al to include a current as the alignment detection signal MENG et al for the benefit of testing a substrate during manufacture [MENG et al: [0007] Embodiments of the present invention provide a display device and a method for detecting a bonding condition in a bonding area of a display device.]

	In Re Claim 20, Takenaka in view of MENG et al and further in view of LI et al teach the limitations of claim 19, which this claim depends on.
	MENG et al further teaches, the alignment detection method according to claim 19, wherein the electrical signal is a current (Fig. 11, Para. [0068] Consequently, the bonding condition for the display panel and the chip on film in the bonding area can be determined by testing the conductivity between the test points 211  connected to the test pads at two ends of the bonding area. Specifically, when there is a current between the two test points corresponding to the test pads at two ends of the bonding area, it can be determined that the bonding condition for the display panel and the chip on film in the bonding  area is good).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takenaka in view of MENG et al and further in view of LI et al to include a current as the alignment detection signal taught by MENG et al for the benefit of testing a substrate during manufacture [MENG et al: [0007] Embodiments of the present invention provide a display device and a method for detecting a bonding condition in a bonding area of a display device].

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHANG et al (US2017/0365811A1) (herein after CHANG et al). “A display device includes a display panel, a driving circuit board, and an electronic connector. The electronic connector connects the display panel and the driving circuit board. The driving circuit board is configured with a first wire, a second wire, a third wire, a fourth wire and a fifth wire arranged in order. The first wire, the second wire, the third wire and the fifth wire extend to the electronic connector and connect to the display panel. A first convergence point of the second wire and the third wire is located on the electronic connector, and a second convergence point 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866